Appeal by the executrix of the estate of a life beneficiary of a testamentary trust from so much of a decree of the Surrogate’s Court, Kings County, as construes the trust, settles the final account of the substituted trustee, and directs distribution of the corpus, in accordance with such construction. Decree unanimously affirmed, with one bill of costs to respondents filing briefs, payable out of the estate. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.